Citation Nr: 1702736	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  16-43 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to compensation under 38 C.F.R. § 1151 for disability resulting in fecal incontinence related to a right colectomy performed at the Togus VA Medical Center in February 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1981 to November 1985, with additional service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied the Veteran's claim for entitlement to compensation under 38 C.F.R. § 1151 for disability resulting in fecal incontinence.  

A hearing was held in October 2016, by means of video conferencing equipment before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay in this case, further development is found necessary.

The Veteran asserts that his fecal incontinence is due to negligent care by the Togus VA Medical Center during a surgical procedure for right colectomy on February 12, 2013, and has further stated that he was not informed that fecal incontinence represented a possible outcome of the surgery. 

For purposes of VA compensation under 38 U.S.C.A. § 1151, a disability is a qualifying additional disability if the additional disability was not the result of the claimant's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the claimant under any law administered by the Secretary of VA, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or the proximate cause of the disability was an event not reasonably foreseeable.

In September 2015, the claim was referred to the Deputy Chief of Staff of the VA Maine Healthcare System, who replied with an e-mail indicating that he could not state that the Veteran's fecal incontinence was caused by negligence, fault, or carelessness of the VA personnel.  He further stated that "this could not have been foreseen and the surgery was indicated based upon the findings," and that there was no failure on the part of VA to properly evaluate and treat the Veteran, referencing his "extensive notes" pertaining to the Veteran's case.  Another VA opinion was provided by a physician assistant in September 2015.  He concluded that the claimed disability of fecal incontinence is at least as likely as not a potential outcome/result of the February 2013 surgery, noting that fecal incontinence would be a potential complication from such a procedure, but that there is no evidence that the disability was the result of any carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel, stating that nothing in the medical record supports that conclusion. 

A December 2015 treatment record from St. Joseph Hospital states that the Veteran's fecal incontinence is most likely due to the amount of colon removed and his poor sphincter tone was most likely also a result of the surgery.  

At the October 2016 Board hearing, the Veteran asserted that the VA surgeon negligently took out far more colon than they had originally discussed.  The Veteran has submitted a number of private medical opinions in support of his claim.  An August 2016 statement from Dr. M.V., a colon-rectum specialist, indicated that the Veteran had an anal manometry result which showed weak squeeze and very weak squeeze duration, demonstrating pelvic floor weakness, which she believed was not something that would be expected from a colectomy.  She stated that this is an unreasonable outcome from his surgery.  The Veteran also submitted a September 2016 statement from Dr. K.D., a private nurse practitioner who had been treating the Veteran since October 2015, noting that the Veteran began experiencing debilitating diarrhea and fecal incontinence directly following his right hemicolectomy in 2013, as well as right lower quadrant abdominal pain which he was told was a direct result of nerve damage around his incision.  She stated that in her opinion, the symptoms that the Veteran experienced directly following his original surgery in 2013 are not a reasonable and expected outcome of that surgery. 

Review of the record leads the Board to the conclusion that additional development is needed prior to adjudication.  As an initial matter, entitlement to compensation under 38 C.F.R. § 1151, if not prefaced on disability proximately due to negligence or some degree of fault on the part of a VA care provider or VA hospital, requires that the proximate cause of the disability be an event not reasonably foreseeable.  In the absence of such an event, an otherwise poor surgical outcome would not qualify for such compensation.  

While the private physicians voiced opinions that the resulting disability and symptoms were not reasonably foreseeable, they did not provide opinions as to whether such outcomes were proximately caused by an event that was not reasonably foreseeable.  An opinion specifically pertaining to the foreseeability and or/fault on the part of VA regarding the Veteran's assertion that a negligently excessive amount of colon was removed during the surgery has also not yet been provided.  

The VA medical advisory opinions provided are also found to be inadequate for adjudicatory purposes, as both opinions are conclusory in nature and do not include sufficient discussion of their underlying rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

On remand, an additional advisory opinion should be sought on these questions, along with a clear explanation of the basis for such opinion reflecting consideration of the full relevant evidence of record.

Finally, relevant records appear to be absent from the Veteran's claims file.  As noted above, although the September 2015 e-mail from the Deputy Chief of Staff of the VA Maine Healthcare System referenced his "extensive notes . . . written on this [Veteran]," no such notes are of record.  Additionally, the July 2016 Statement of the Case references findings in a pathology report from the February 2013 colectomy showing that 14.5 centimeters of right colon was removed as well as 7 centimeters of terminal ileum, equaling 9.77 inches in total.  The Board has been unable to locate this particular pathology report.  Finally, a January 2013 VA procedure consent record indicates that the Veteran gave informed consent regarding the surgical removal of the diseased/damaged part of the colon through a single large incision in the skin overlying the abdomen, and the record indicates that the full consent document can be accessed through Vista Imaging.  The Board is unable to access documents in Vista Imaging that have not been made part of the electronic record and uploaded to VBMS.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Given the Veteran's contentions regarding lack of informed consent, conflicting medical opinions regarding foreseeability of the outcomes realized, and importance of the specific actions taken and incidents/events occurring during the February 2013 surgery to the questions of foreseeability and fault, such records may be highly probative to the present claim and must be associated with the file on remand.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records and other medical records from VA personnel and facilities, including but not limited to a pathology report from the Veteran's February 12, 2013 right colectomy, the "extensive notes" referenced by the Deputy Chief of Staff of the VA Maine Healthcare System in a September 2015 e-mail, and the full consent document signed prior to the February 2013 surgery, noted in a January 2013 VA procedure consent record as accessible through Vista Imaging.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, refer the claims file to a suitably-qualified medical professional (reviewer) for a supplemental advisory opinion regarding the Veteran's claim concerning entitlement to compensation for additional disability resulting in fecal incontinence following a February 2013 right colectomy performed at the Togus VAMC.  The reviewer's attention is directed to the various medical opinions of record indicating that the Veteran's fecal incontinence resulted from such surgery. 

The reviewer must review all pertinent records associated with the VA claims file and electronic records, including any records added in response to the above remand directive, as well as a copy of this remand.  The reviewer must indicate in the VA examination report whether the Veteran's VA claims file and electronic records were reviewed.  If necessary, an examination, to include any testing believed to be required to answer the following questions, should be scheduled.

The reviewer is requested to answer the following questions:

a.  Is it at least as likely as not (50 percent probability or greater) that any additional disability caused by the February 2013 VA surgery and hospital care resulting in fecal incontinence is due to carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of the VA during the February 2013 right colectomy and subsequent care at the VA hospital and/or outpatient facility?  

Is it as likely as not that VA failed to exercise the degree of care that would be expected of a reasonable health care provider?

The reviewer is asked to specifically discuss the Veteran's contention that an excessive amount of colon was removed, particularly in light of a December 2015 private medical record stating that the Veteran's fecal incontinence is most likely due to the amount of colon that was removed. 

b.  Is it at least as likely as not (50 percent probability or greater) that any additional disability caused by the February 2013 surgery and hospital care resulting in fecal incontinence was proximately caused by an event not reasonably foreseeable?  Was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures prior to the right colectomy surgery?

The term 'as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The reviewer must include in the advisory opinion report the rationale for any opinion expressed.  However, if the reviewer cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, review the requested medical advisory report to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.

4.  After completing the aforementioned, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claim of entitlement to compensation under 38 C.F.R. § 1151 for disability resulting in fecal incontinence.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
	
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




